United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Torrington, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
James F. Kane, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1802
Issued: March 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 28, 2010 appellant, through his attorney, filed a timely appeal of the
December 31, 2009 nonmerit decision of the Office of Workers’ Compensation Programs
finding that he abandoned his hearing request. Because more than 180 days elapsed between the
last merit decision dated June 26, 2009 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the case pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether appellant abandoned his request for a hearing.
FACTUAL HISTORY
On July 20, 2004 appellant, then a 53-year-old letter carrier, filed an occupational disease
claim alleging right tennis elbow. On June 22, 2004 he first realized that his right elbow
condition was caused by his employment. A physician diagnosed his condition and stated that it
was caused by repetitive motion from casing and delivering mail. By letter dated October 19,

2004, the Office accepted appellant’s claim for right lateral epicondylitis. On April 10, 2007 it
accepted that he sustained a recurrence of disability commencing October 16, 2006.
In a decision dated June 26, 2009, the Office granted appellant a schedule award for one
percent impairment of the right upper extremity.
On July 18, 2009 appellant requested an oral hearing before an Office hearing
representative.
By letter dated October 27, 2009, the Office Branch of Hearings and Review notified
appellant that a telephonic hearing was scheduled for December 8, 2009 at 9:30 a.m. eastern
time. It instructed him to call the provided toll-free number a few minutes before the hearing
time and enter the pass-code to gain access to the conference call.
Appellant did not participate in the telephonic hearing.
In a December 31, 2009 decision, an Office hearing representative found that appellant
abandoned his requested hearing. She noted that the telephonic hearing was scheduled for
December 8, 2009, but he failed to appear as instructed. The Office hearing representative also
found that appellant did not contact the Office either prior or subsequent to the scheduled hearing
to explain his failure to participate. Based on these factors, it was found that he abandoned his
oral hearing request.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides:
“Before review under section 8128(a) of this title, a claimant for compensation
not satisfied with a decision of the Secretary under subsection (a) of this section is
entitled, on request made within 30 days after the date of the issuance of the
decision, to a hearing on his claim before a representative of the Secretary.”1
The authority governing the abandonment of hearings rests with the Office’s procedure
manual, which provides that a hearing can be abandoned only under very limited circumstances.
All three of the following conditions must be present: the claimant has not requested a
postponement; the claimant has failed to appear at a scheduled hearing; and the claimant has
failed to provide any notification for such failure within 10 days of the scheduled date of the
hearing. Under these circumstances, the Branch of Hearings and Review will issue a formal
decision finding that the claimant has abandoned her request for a hearing and return the case to
the district Office.2

1

5 U.S.C. § 8124(b)(1).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(e) (January 1999). See also G.J., 58 ECAB 651 (2007).

2

ANALYSIS
The record establishes that on October 27, 2009 in response to appellant’s timely request
for an oral hearing, the Branch of Hearings and Review mailed an appropriate notice of the
scheduled telephonic hearing on December 8, 2009 at 9:30 a.m. eastern time. The Board notes
that the notice was sent more than 30 days prior to the scheduled hearing date of
December 8, 2009. The record establishes that appellant did not call at the appointed time.
Further, he did not request a postponement of the hearing or explain his failure to appear at the
hearing within 10 days of the scheduled hearing. Therefore, as all three conditions have been
satisfied pursuant to the Office’s procedures, the Board finds that appellant abandoned his
request for a hearing.3
CONCLUSION
The Board finds that appellant abandoned his request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the December 31, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 3, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

See C.T., 60 ECAB ___ (Docket No. 08-2160, issued May 7, 2009).

3

